Exhibit 3.2 FORM OF BY-LAWS OF MOD-PAC CORP. ARTICLEI Offices Section 1.The Corporation may have offices at such places, within or without the State of New York, as the Board of Directors determines from time to time or the business of the Corporation requires. ARTICLEII Meetings of Shareholders Section 1. Place of Meetings . Except as otherwise provided in these By-laws, all meetings of the shareholders shall be held on such dates and at such times and places, within or without the State of New York, as shall be determined by the Board of Directors and as shall be stated in the notice of the meeting or in waivers of notice thereof. If the place of any meeting is not so fixed, it shall be held at the office of the Corporation in the State of New York. Section 2. Annual Meeting . The annual meeting of shareholders for the election of directors and the transaction of such other business as properly may be brought before the meeting shall be held on such date after the close of the Corporation's fiscal year, and at such time, as the Board of Directors may from time to time determine. Section 3. Special Meetings . Special meetings of the shareholders, for any purpose or purposes, may be called by the Board of Directors and shall be called by the Chief Executive Officer (or, in his absence, the President) or the Secretary upon the written request of not less than two of the directors or the holders of not less than a third of the votes of the Corporation's outstanding shares entitled to vote at such meeting. The request shall state the date, time, place and purpose or purposes of the proposed meeting. The only business which may be transacted at a special meeting is that relating to the purpose or purposes set forth in the notice or waivers of notice thereof. Section 4. Notice of Meetings . Except as otherwise required or permitted by law, whenever the shareholders are required or permitted to take any action at a meeting, written notice thereof shall be given, stating the place, date and hour of the meeting and, unless it is the annual meeting, indicating that it is being issued by or at the direction of the person or persons calling the meeting. Notice of a special meeting also shall state the purpose or purposes for which the meeting is called. A copy of the notice of any meeting shall be given, personally or by first class mail, not fewer than 10 and not more than 60 days before the date of the meeting, to each shareholder entitled to vote at the meeting. If mailed, the notice shall be given when deposited in the United States mail, with postage thereon prepaid, directed to each shareholder at such shareholder's address as it appears on the record of shareholders, unless such shareholder shall have filed with the Secretary of the Corporation a written request that such notices be mailed to some other address, in which case it shall be directed to such other address. Notice of any meeting of shareholders need not be given to any shareholder who shall submit, whether before or after the meeting, a signed waiver of notice, in person or by proxy. The attendance of any shareholder at a meeting, in person or by proxy, without protesting prior to the conclusion of the meeting the lack of notice of such meeting, shall constitute a waiver of notice by him. Unless the Board of Directors, after an adjournment is taken, shall fix a new record date for an adjourned meeting, notice of an adjourned meeting need not be given if the place, date and time to which the meeting shall be adjourned are announced at the meeting at which the adjournment is taken. -2- Section 5. Quorum. Except as otherwise provided by law or by the Certificate of Incorporation of the Corporation, at all meetings of shareholders the holders of a majority of the votes of shares of the Corporation entitled to vote thereat, present in person or represented by proxy, shall constitute a quorum for the transaction of business. The shareholders present in person or by proxy and entitled to vote thereat if a quorum had been present may adjourn the meeting despite the absence of a quorum. Section 6. Voting Except as otherwise provided by law or by the Certificate of Incorporation of the Corporation, at any meeting of the shareholders every shareholder of record shall be entitled to one vote for every share of stock standing in his name as of the record date on the record of shareholders. A shareholder may vote in person or by proxy. Except as otherwise provided by law or by the Certificate of Incorporation, any corporate action to be taken by a vote of the shareholders, other than the election of directors, shall be authorized by a majority of the votes cast at the meeting by the holders of shares entitled to vote on the subject matter. Directors shall be elected as provided in Section 2 of Article III of these By-laws. Written ballots shall not be required for voting on any matter unless ordered by the chairman of the meeting. Section 7. Proxies . Every shareholder of record entitled to vote at a meeting of shareholders or to express consent or dissent without a meeting may authorize another person or persons to act for him by proxy. The validity of a proxy shall be determined as provided in the Business Corporation Law of the State of New York (the "Business Corporation Law"). -3- Section 8. List of Shareholders . A list of shareholders as of the record date, certified by the Secretary of the Corporation or by the transfer agent for the Corporation, shall be produced at any meeting of the shareholders upon the request of any shareholder made at or prior to the meeting. Section 9. Conduct of Meetings . At each meeting of the shareholders, the Chief Executive Officer or, in his absence, the President, or in the Chief Executive Officer's and President's absence, any one of the Vice Presidents, in order of their seniority, shall act as chairman of the meeting. The Secretary or, in his absence, any person appointed by the chairman of the meeting shall act as secretary of the meeting and shall keep the minutes thereof. The order of business at all meetings of the shareholders shall be as determined by the chairman of the meeting. Section 10. Consent of Shareholders in Lieu of Meeting . Unless otherwise provided in the Certificate of Incorporation of the Corporation, whenever shareholders are required or permitted to take any action by vote, such action may be taken without a meeting, without prior notice and without a vote, on written consent, setting forth the action so taken, signed, in person or by proxy, by the holders of outstanding shares having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. Section 11. Inspectors . (a) The Board, in advance of any meeting of shareholders, may appoint one or more inspectors to act at the meeting or any adjournment thereof. If inspectors are not so appointed or if any of them shall fail to appear or act, the chairman of the meeting may, and on the request of any shareholder entitled to vote thereat shall, appoint one or more inspectors. Each inspector, before entering on the discharge of his duties, shall take and sign an oath faithfully to execute the duties of inspector at the meeting with strict impartiality and according to the best of his ability. -4- (b) The inspectors, if any are appointed and act as provided herein, shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes, ballots or consents, hear and determine all challenges and questions arising in connection with the right to vote, count and tabulate all votes, ballots or consents, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all shareholders. On request of the chairman of the meeting or any shareholder entitled to vote thereat, the inspectors shall make a report in writing of any challenge, question or matter determined by them and execute a certificate of any fact found by them. Any report or certificate made by them shall be prima facie evidence of the facts stated and of the vote as certified by them. ARTICLE III Board of Directors Section 1. Number of Directors . The Board of Directors shall consist of not less than one director. Until such time as the Board of Directors determines otherwise, the number of directors shall be two. The number of directors may be reduced or increased from time to time by amendment of these By-laws by the shareholders, or by the Board of Directors either by amending these By-laws or by adoption of a resolution, in either case by action of a majority of the entire Board, but no decrease may shorten the term of an incumbent director. When used in these By-laws, the term "entire Board" means the total number of directors which the Corporation would have if there were no vacancies. -5- Section 2. Election and Term . Except as otherwise provided by law, by the Certificate of Incorporation of the Corporation or by these By-laws, the directors shall be elected at the annual meeting of the shareholders by a plurality of the votes cast by the holders of shares entitled to vote in the election. Subject to his earlier death, resignation or removal as provided in Section 3 of this Article III, each director shall hold office until the expiration of the term for which he is elected, and until his successor shall have been elected and shall have qualified. Section 3. Removal . A director may be removed at any time, with or without cause, by the holders of a majority of the votes of the shares then entitled to vote at an election of directors or at any time, with cause, by action of the Board of Directors. Section 4. Resignations . Any director may resign at any time by giving written notice of his resignation to the Corporation. A resignation shall take effect at the time specified therein or, if the time when it shall become effective shall not be specified therein, immediately upon its receipt, and, unless otherwise specified therein, the acceptance of a resignation shall not be necessary to make it effective. Section 5. Vacancies . Except as otherwise provided by the Certificate of Incorporation of the Corporation, any vacancy in the Board of Directors arising from an increase in the number of directors or otherwise may be filled by the vote of a majority of the directors then in office, although less than a quorum, or by a sole remaining director, except in the case of a vacancy occurring by reason of the removal of a director without cause, in which case the vacancy may be filled only by the shareholders by a plurality of the votes cast by the holders of shares entitled to vote at an election of directors. -6- Section 6. Place of Meetings . Except as otherwise provided in these By-laws, all meetings of the Board of Directors shall be held at such places, within or without the State of New York, as the Board determines from time to time. Section 7. Annual Meeting . The annual meeting of the Board of Directors shall be held either without notice immediately after the annual meeting of shareholders and in the same place, or as soon as practicable after the annual meeting of shareholders on such date and at such time and place as the Board determines from time to time. Section 8. Regular Meetings . Regular meetings of the Board of Directors shall be held on such dates and at such times and places as the Board determines from time to time. Notice of regular meetings need not be given, except as otherwise required by law. Section 9. Special Meetings . Special meetings of the Board of Directors, for any purpose or purposes, may be called by the Chief Executive Officer (or, in his absence, the President) and shall be called by the Chief Executive Officer (or, in his absence, the President) or the Secretary upon the written request of not less than two of the directors. The request shall state the date, time, place and purpose or purposes of the proposed meeting. Section 10.
